Case: 2:19-cv-04466-EAS-KAJ Doc #: 21-6 Filed: 10/10/19 Page: 1 of 3 PAGEID #: 469




                           UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO


 OHIOANS AGAINST                                     :      Case No. 2:19-CV-4466
 CORPORATE BAILOUTS, LLC, et al,                     :
                                                     :      Judge Sargus
           Plaintiffs,                               :
                                                     :
 v.                                                  :
                                                     :
 FRANK LAROSE, et al,                                :
                                                     :
           Defendants.                               :



                            DECLARATION OF MARGARET MOYA



      Pursuant to 28 U.S.C. § 1746, I, MARGARET MOYA, hereby declare as follows:

      1.    I am over 18 years of age and have personal knowledge of the facts stated herein.

      2.    Currently, I am involved in the effort in Ohio to circulate petitions in order to subject

portions of H.B. 6 to referendum.

      3.    Prior to engaging in any such efforts, I completed an Ohio Secretary of State Form 15.

      4.    On the Form 15, I disclosed not only my name but my cell phone number.

      5.    I used my legal name on the Form 15. I customarily go by the name “Lori,” however,

among people I am familiar with, including those with whom I have been working on the petition

drive.

      6.    On October 9, 2019, I received an unsolicited text message on my cell phone from the

phone number indicated as (252) 404-2197 and the person identifying himself as Marcus with

Ohioans for Energy Security.




                                                 -1-
Case: 2:19-cv-04466-EAS-KAJ Doc #: 21-6 Filed: 10/10/19 Page: 2 of 3 PAGEID #: 470




     7.    The person identified as Marcus addressed me as “Margaret” in the text message, which

means that the only reasonable place that he could have gotten my name and cell phone number is

the Form 15 I submitted.

     8.    I briefly engaged in a text exchange on my phone with the person identifying himself as

Marcus.

     9.    A true and accurate copy of the text exchange taken by a screen shot of my phone

follows:




                                               -2-
Case: 2:19-cv-04466-EAS-KAJ Doc #: 21-6 Filed: 10/10/19 Page: 3 of 3 PAGEID #: 471
